Citation Nr: 1708880	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-03 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 16, 2011.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The matter was remanded in February 2011, April 2012, and September 2016. 
The Veteran testified before the undersigned in June 2016.  

The Board notes that the issue of whether the recoupment of severance pay in the amount of $27,539.00 was proper was remanded by a separate September 2016 Board decision, but that further development and adjudication of that claim by the RO was deferred pending a final Board decision with regard to the Veteran's claim for a TDIU prior to June 16, 2011.  


FINDING OF FACT

Prior to June 16, 2011, the Veteran's service-connected disabilities did not render him unemployable.


CONCLUSION OF LAW

The criteria are not met for entitlement to TDIU prior to June 16, 2011.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that there has been substantial compliance with the previous remands in that the requested VA opinion was obtained and testimony was obtained from the Veteran.

Since June 16, 2011, the Veteran has been in receipt of a 100 percent schedular rating for his combined service-connected disabilities.  In a November 2013 notice of disagreement, the Veteran claimed an earlier effective date of September 14, 2006, for the 100 percent rating.  During an April 2015 hearing at the RO and the June 2016 hearing before the undersigned, the Veteran's representative clarified that the Veteran was seeking an effective date from his November 2006 date of TDIU claim.  The award of a total combined rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In this case, the Board does not consider entitlement to special monthly compensation (SMC) as the Veteran's TDIU is not predicated on one service-connected disability. See 38 U.S.C.A. § 1114 (s); Bradley, 22 Vet. App. at 293-94.  Thus, the issue is as noted on the title page. 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b). A TDIU award of benefits itself, may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Prior to June 16, 2011, the Veteran's service-connected disabilities were chronic gastritis/duodenitis, rated as 30 percent disabling; a left shoulder disability, rated as 20 percent disabling to May 12, 2011, and as 30 percent disabling thereafter; left hallux valgus, rated as 10 percent disabling; scar of the left first metatarsal, rated as 10 percent disabling;  scar of the right first metatarsal, rated as 10 percent disabling; and right hallux valgus, rater as 10 percent disabling.  The combined disability rating of those disabilities was 60 percent prior to May 12, 2011, and as 70 percent prior to June 16, 2011.  Consequently, he did not meet the schedular requirements for a TDIU prior to May 12, 2011. 

The Board specifically notes that during the time period in question, prior to June 16, 2011, the Veteran was not in receipt of service connection for a left hip disability, a right or left knee disability, a lumbar spine disability, or radiculopathy of the lower extremities.  Thus, only his chronic gastritis/duodenitis, left shoulder disability, and bilateral hallux valgus with scars can be considered when determining whether a TDIU is warranted prior to June 16, 2011.

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321 (b), 3.340, 3.341, 4.16(b), 4.19.

On his November 2006 VA FORM 21-8940 application for compensation based on unemployability, the Veteran stated that he had last worked full-time in June 2004, and reported that he had worked 30 hours per week from October 2005 to September 2006.  He had a college degree in industrial management.  He reported that his service-connected foot disabilities, left shoulder disability, and stomach disability prevented him from employment.  

The Veteran contends that he had to leave his position as a big press operator because the position entailed lifting thousands of sheets of paper each day with no help, while standing for long periods of time.  He contends that when he asked to be moved to a smaller printing press, his request was declined.  He contends that after his 2006 foot surgery, he has not been able to maintain gainful employment.  The Board notes that the Veteran was awarded Social Security Administration disability benefits in 2004.  As the Veteran's representative points out, this award was based upon his near complete tear of the shoulder tendon and chronic tendinopathy of the shoulder, as well as painful calluses that were severe.  This decision noted that the Veteran's residual function capacity was sedentary (can lift up to 10 pounds occasionally.)

The record reflects that in March 2007, the Veteran's previous employer confirmed that the Veteran worked as a full-time press operator for four years, and that he quit his employment with the company in July 2004.  An April 2007 statement from another employer reflects that the Veteran worked for one year, until November 2006, as a full-time printer.  Concessions were made for the Veteran to include no lifting and being permitted to sit when needed.  A reason for termination of employment was not provided.  In January 2009, the Veteran's previous employer stated that the Veteran's employment caused the Veteran to experience difficulty with lifting and standing that worsened such that he could not meet the demands of his position.

A review of the medical evidence reflects that in April 2005, the Veteran reported that his acid reflux was well-controlled with medication, but that he had occasional heartburn at night.  He was noted to have recurrent left shoulder pain, though he was right handed, with mildly decreased range of motion.  An August 2007 VA examination reflects that the Veteran suffered from functional impairments related to his service-connected disabilities, to include no heavy lifting or work above shoulder level, his feet were impaired in that he could not bend his big toe, he walked on the side of his foot, and his feet would swell with walking, and in terms of his stomach, he experienced choking with eating.  The examiner also concluded that the Veteran was disabled in that he could not use his left arm and used a cane for his right foot.  He was limited to sedentary activities and was limited with standing and walking.  He recently had had right foot surgery to the right big toe.  A December 2007 VA record reflects severe loss of motion of the left shoulder, with motion well below shoulder level.  The Veteran was advised to not lift heavy objects weighing more than 20 pounds.  Overhead lifting was prohibited.

In May 2009, the Veteran's VA primary care physician opined that the Veteran was precluded from any and all types of work on a permanent basis due to his peripheral neuropathy, lumbar spinal stenosis, hallux limitus, and degenerative joint disease of the right 1st toe joint.  He had undergone surgery but was still experiencing foot pain.  He walked with a cane at all times.  He took daily sedating medication for control of his pain.  In other duplicate statements dated at various times during the appeal period, the same physician added that the Veteran's lower extremity pain would continue to gradually worsen, and that he had a long history of severe, constant left shoulder pain.  The examiner stated that the Veteran had not been able to work since 2006.   In May 2011, the same physician stated that the Veteran's right foot symptoms had dramatically increased.  His foot symptoms included foot swelling and severe foot pain that impaired walking.

On May 2011 VA examination, the Veteran's left shoulder disability resulted in daily flares resulting from physical activity.  He wouldn't be able to pick anything up during a flare.  His functional impairment was that he could not sit, stand or walk frequently or for a long period of time.  Range of motion of his shoulder was to below shoulder level.  The left shoulder did not show signs of other abnormality.  The examiner concluded that the effect of the Veteran's left shoulder disability, and left hip disability, on the Veteran's usual occupation was on standing, walking, stooping, or bending for greater than 2 hours, and lifting, pushing, or pulling greater than 10 pounds frequently.  In August 2011, the Veteran's VA physician, who had submitted the previous opinions summarized above, stated that the May 2011 VA examination failed to state that the Veteran frequently used a walker, cane, wheelchair, and braces in order to move from place to place and perform activities of daily living.

On November 2012 VA examination, the Veteran's foot injury was determined to be moderate in severity.  He occasionally used a wheelchair and frequently used a cane.  The examiner specifically noted that the assistive devices were used to back and knee pain.  His foot condition was determined to not impact his ability to work.  It was noted that he had difficulty walking long distances.  He had normal posture.  His gait was antalgic.  In February 2013, the Veteran's VA treating physician, the same as previously, stated that the Veteran's right foot had dramatically increased in severity.  He had severe foot paint that impaired his ability to walk.

In October 2016, a VA examiner reviewed the Veteran's records and concluded that the Veteran's chronic gastritis/duodenitis/left shoulder condition and bilateral foot condition would not preclude employability prior to June 16, 2011, with work accommodations of no prolonged walking or standing, and no lifting left arm above shoulder level or lifting with the left shoulder.  The examiner stated that the Veterans statements, Social Security Administration evidence, statements from his VA physician, and treatment records were considered when rendering that opinion.

The Board finds that the competent, credible, and persuasive evidence of record weighs against the Veteran's claim that he was unemployable prior to June 16, 2011, such that a TDIU would be warranted since May 12, 2011, or referral for extraschedular consideration of a TDIU would be indicated prior to that date.  

First, the Board finds that the Veteran's service-connected gastritis/duodenitis does not preclude employment.  The evidence, to include the Veteran's statements, does not support a finding that his service-connected gastrointestinal symptoms impact his occupational activities.  To that extent, in April 2005, his gastritis was considered to be controlled with medication.  

With regard to the Veteran's service-connected bilateral hallux valgus with residual arthritis and surgical scars, the Board finds that the credible and persuasive competent evidence weighs against a finding that these disabilities preclude employment.  In so finding, the Board has taken into consideration the multiple statements from the Veteran's treating VA physician that he suffers from severe foot pain that causes swelling and trouble walking, necessitating the use of a wheelchair and cane to complete activities.  However, this physician has provided no rationale to explain why hallux valgus of the big toe joint, and removal thereof with residuals arthritis, would result in such a severe disability as to preclude sedentary employment.  On the other hand, the VA examinations of record consistently document a different disability picture, instead showing that the Veteran had trouble with walking or standing for prolonged periods of time and only occasionally used a wheelchair.  The November 2012 VA examination did not indicate that the assistive devices were need because of the foot disabilities; rather they were because of knee and back pain.  A January 2013 VA examination showed a "mild to moderate" degree of impairment due to the Veteran's right hallux valgus.  In that regard, the VA treatment records do not reflect that the Veteran's bilateral hallux valgus disability results in an inability to complete sedentary tasks.  While the Veteran's Social Security Administration disability benefits were awarded based, in part, on painful callouses, the Veteran is not in receipt of service connection for that condition.  When taking into consideration, and giving probative weight, to the 2016 VA opinion finding that his bilateral hallux valgus with arthritis did not prevent sedentary employment, the Board finds that such evidence weighs heavily against the claim.  The Board weighs the 2016 VA opinion higher than the VA physician opinions because it comports, rather than contradicts, the remainder of the evidence of record to include the many treatment records of record showing that the Veteran's foot disabilities result in a mild to moderate impairment that does not preclude sedentary employment.

Finally, with regard to the Veteran's left shoulder disability, the Board finds that the evidence does demonstrate that the Veteran is limited to employment that does not entail lifting with the left shoulder.  The Board notes that the Veteran's limitation in his ability to lift with his left arm and shoulder impacted his ability to maintain employment as a press operator.  However, as concluded by the 2016 VA examiner, the Veteran's left shoulder disability results in limitations, but not preclusion, of employment in other jobs.  Multiple VA examinations conducted prior to June 2011 reflect that the Veteran suffered from functional limitations in terms of lifting.  These records do not suggest that the Veteran's left shoulder disability precludes his ability to accomplish most tasks of daily living, and it was specifically noted that the Veteran is right-handed.  Again, the Board places less probative weight on the VA physician's positive opinions because the conclusion that the Veteran is precluded from "any and all" employment due to his left shoulder disability, bilateral hallux valgus, and gastritis is otherwise unsupported by the record, to include the VA treatment records.  Moreover, the VA physician included other disabilities, to include of his lumbar spine, when making that determination, but the Veteran was not service-connected for those disabilities during the period in question.

Finally, the Board notes that the Veteran was unable to continue in the physical nature of working as a press operator.  However, that fact is not in and of itself evidence of employment preclusion.  The Veteran has obtained a college degree and has a history of knowledge in the field of paper production.  The persuasive evidence of record supports a finding that he is able to complete sedentary work despite his service-connected disabilities.  The Board notes that disability awards, by their very nature, contemplate impairment to employment capacity.  In short, there is nothing in the record indicating these service-connected disabilities caused impairment in employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose, 4 Vet. App. at 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  In this case, the Board does not find that the Veteran's service-connected disabilities in effect prior to June 16, 2011, preclude gainful employment such that a TDIU would be warranted or referral for consideration of a TDIU would be indicated.


ORDER

For the period prior to June 16, 2011, a TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


